Citation Nr: 0618983	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee meniscectomy with degenerative arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claim for an increased evaluation in excess of 
10 percent for service-connected residuals of a right knee 
meniscectomy with degenerative arthritis.  By an April 2001 
decision, the Board remanded the claim.  In October 2002, the 
Board denied the claim.  

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2005, the Court issued an Order which directs the 
Board to consider whether the veteran is entitled to a 
separate evaluation for dislocated cartilage, in addition to 
the 10 percent evaluation assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003, for arthritis and the 10 percent 
evaluation assigned under 38 C.F.R. § 4.71a, DC 5257, for 
residuals of meniscectomy.  The claims file now returns to 
the Board following the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2005 Order, the Court notes that there is no 
medical evidence that the medial semilunar cartilage that the 
veteran injured in service was removed in its entirety, and 
that a June 2001 examination report noted that there were 
loose bodies in the veteran's knee.  The Court directed that 
VA consider whether the loose bodies found in June 2001 were 
pieces of the medial semilunar cartilage, and, if so, to 
determine whether the veteran is entitled to a separate 
evaluation under DC 5258, the criteria used to evaluate 
disability due to dislocated semilunar cartilage.  Further 
medical evidence is required to adjudicate the claim in 
compliance with the Court's Order.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran is entitled to a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, including 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, and 5258, as 
well as 38 C.F.R. § 4.59, in addition to 
an explanation as to the information or 
evidence needed to determine an effective 
date for a grant of an increased 
disability evaluation for the service-
connected disability at issue, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify any evidence, 
clinical or non-clinical, he wishes to 
have considered in connection with his 
claim, and he should be advised of the 
types of alternative evidence which might 
be relevant to assist him in 
substantiating his claim, including 
statements from family, friends, clinical 
providers, or others who may have 
observed relevant symptoms, and the like.  

3.  The veteran's current VA clinical 
records, from September 2001 to the 
present, should be obtained and 
associated with the claims file.  

4.  The veteran should be afforded an 
opportunity to identify any non-VA 
clinical records which may be pertinent 
to the claim for an increased evaluation 
for the service-connected knee 
disability.  Any such records should be 
obtained and associated with the claims 
file.

5.  The veteran should be afforded VA 
examination of the right knee.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination; the examiner must 
indicate that pertinent documents in the 
claims folder were reviewed.  

Following examination of the veteran and 
review of the relevant active service 
medical records and post-service clinical 
records, the examiner should state 
whether the veteran currently has 
dislocated medial semilunar cartilage.  
If the examiner concludes that the 
veteran does currently have dislocated 
medial semilunar cartilage, the examiner 
should state the findings and symptoms 
associated with that diagnosis.  

If the examiner concludes that the loose 
bodies in the veteran's right knee are 
pieces of dislocated semilunar cartilage, 
the examiner should explain what 
residuals the veteran has as a result of 
previous right medial meniscectomy, and 
what residuals the veteran has as a 
result of right knee arthritis, 
distinguishing each of those two 
disabilities, for which service 
connection and a disability evaluation 
are in effect, from the current findings 
related to dislocated semilunar 
cartilage.

If the examiner concludes that the 
veteran does not currently have a 
dislocated medial semilunar cartilage, 
the examiner should state whether there 
currently are loose bodies in the right 
knee, and, if there are loose bodies in 
the right knee, the examiner should 
explain the etiology of those loose 
bodies and explain the rationale for the 
conclusion that those loose bodies are 
not pieces of the medial semilunar 
cartilage.  

The examiner should provide the medical 
rationale for the opinions expressed, 
including discussion of the medical 
evidence supporting the opinion.  

6.  Thereafter, in light of the fact that 
this appeal has been in progress since 
the veteran submitted an April 1999 
claim, approximately eight years ago, and 
in light of the specific directions 
included in the Court's August 2005 
Order, the directions set forth in this 
Remand, especially the completeness of 
the report of VA examination, should be 
carefully reviewed to ensure that the 
foregoing requested development has been 
completed.  

7.  Thereafter, the claim on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

